Citation Nr: 1700852	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for residuals of necrotizing gingivitis, periodontal bone loss and recession.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1983 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Phoenix, Arizona, which, in pertinent part, granted service connection for residuals of necrotizing gingivitis, periodontal bone loss and recession, and assigned an initial noncompensable (0 percent) disability rating.

This case was first before the Board in March 2013, where the issue on appeal was remanded to schedule the Veteran for a new VA dental examination.  Upon completion of the examination, the matter was returned to the Board.  In March 2016, the Board again remanded the issue on appeal for an addendum opinion to the May 2013 VA dental examination.  Unfortunately, for the reasons discussed below, remand is again required in the instant matter.  As such, the Board need not address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), at this time.  

The Veteran has appealed from the initial rating assigned for the service-connected residuals of necrotizing gingivitis, periodontal bone loss and recession.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

Higher Initial Rating for Dental Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The service-connected residuals of necrotizing gingivitis, periodontal bone loss and recession was rated by analogy under 38 C.F.R. § 4.150, Diagnostic Code 9915 for loss of less than 50 percent of the maxilla.  Diagnostic Code 9915 was assigned because the evidence of record, including the report from the May 2013 VA dental examination, reflects that the Veteran has 15 to 20 percent bone loss in the posterior alveolar ridge.  Under Diagnostic Code 9915, when there is loss of less than 25 percent of the maxilla a compensable rating is dependent on whether or not the maxilla loss is replaceable by prosthesis. 

Notably, there is a separate diagnostic code, Diagnostic Code 9913, which provides for disability ratings for loss of teeth due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150 (2016).

In its March 2016 Remand, the Board found that the VA examiner at the May 2013 VA dental examination failed to address whether the posterior alveolar bone loss was replaceable by prosthesis.  As such, the Board remanded for an addendum opinion on the question of "whether any of the dental symptoms identified in the May 2013 VA dental examination, in particular the posterior alveolar bone loss of 15 to 20 percent, are replaceable by prosthesis." 

Subsequently, an addendum opinion was issued in April 2016.  Per the addendum opinion report, the VA examiner opined that none of the symptoms reported in the May 2013 VA dental examination resulted in loss of teeth, so there was no need for replacement by prosthesis.  Unfortunately, while this opinion may be adequate for Diagnostic Code 9913, the opinion fails to address whether the bone loss of the maxilla is replaceable in order to rate under Diagnostic Code 9915.  As such, an additional remand is necessary.

In its October 2016 brief, the Veteran's representative requested that a new VA dental examination be conducted because, "the last in person examination of record is from May 2013, and is over three years old."  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  Instead, remand is necessary due to the inadequacy of the April 2016 addendum opinion, and a new VA dental examination will be scheduled to help obtain that opinion.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2016.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) records pertaining to the Veteran's dental treatment, not already of record, for the period from April 2016.

2.  Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected residuals of necrotizing gingivitis, periodontal bone loss and recession on appeal.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should report the extent of all dental symptoms in accordance with VA rating criteria.

As part of the examination, the VA examiner should explicitly opine as to the current percentage of bone loss in the maxilla/posterior alveolar ridge.  Then, whether or not the Veteran is missing any teeth related to this bone loss, the VA examiner should opine as to whether the bone loss itself is replaceable by prosthesis.

3.  Then readjudicate the issue of a higher (compensable) initial disability rating for residuals of necrotizing gingivitis, periodontal bone loss and recession.  If any benefit sought remains denied, the Veteran and representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




